Gray, C. J.
Upon a view of all the provisions of this ill drawn and obscure will, we concur in opinion with the justice by whom the cause was heard, that the testator intended that his widow should receive a clear annual sum of $1200 out of his estate, whether the income of his property (excluding what he directed to be reserved) should be sufficient, or it should be necessary to apply part of the principal for that purpose; and that she should have the right to the use of so much of the furniture of any description as she might select. The oral declarations of the testator are clearly inadmissible to control the construction of his mil. Decree affirmed.